DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-3 are pending in the application.  
The amendment to claim 1, filed on 7/15/2021, has been entered in the above-identified application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "325" (Fig. 3) and "440" (Fig. 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "335" (see [0029]) .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, "wherein the binding agent is configured to maintain." It is unclear how "configured to" limits the claim.

Claim Rejections - 35 USC § 102 or 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Broadway et al. (US 6,503,856 B1).

Regarding claim 1, Broadway teaches carbon fiber sheet materials that include a carbon fiber network and an adhesive polymeric material adhered to at least one surface (Abstract).  Broadway teaches that the carbon fiber sheets include a network formed of a plurality of carbon fibers or filaments, arranged substantially parallel relative to one another, and including an adhesive polymeric material adhered directly onto one, and preferably both, surfaces of the carbon fiber network as an integral part of the carbon fiber network (col. 2 lines 16-40).  Broadway teaches that, in one advantageous embodiment of the invention, the carbon fiber 

With regard to the claimed limitation, “wherein a first set of the locations of the binding agent on the top surface are offset from a second set of the locations of the binding agent on the bottom surface,” Broadway teaches that the carbon fiber assemblies have porous or permeable adhesive layers, preferably in the form of melt blown webs, on opposing surfaces of the carbon fiber sheet (column 3 lines 47-54, and column 13 lines 53-59).  Broadway also teaches that the adhesive layer may take many different forms, including without limitation, other types of fibrous webs (such as spunbonded webs), microporous films, a discontinuous pattern of adhesive, and the like (column 9 lines 21-31).  Broadway teaches that, as an example, FIG. 1D illustrates a carbon fiber sheet material which includes a plurality of carbon fibers or filaments 14 aligned and spread out relative to one another, and an adhesive layer 50 on a surface thereof as a discontinuous pattern of adhesive, wherein the pattern illustrated is a random pattern (column 9 lines 32-42, Fig. 10).  The examiner notes that when the adhesive of Broadway is deposited on opposing surfaces of the carbon fiber sheet as porous meltblown webs and/or in a discontinuous random pattern as taught by Broadway, the random deposition of the adhesive on each surface would result in the first set of locations of the adhesive on the top surface being offset from the second set of locations of the adhesive on the bottom surface, as claimed.
In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that deposition of adhesive layers 

Regarding claim 2, Broadway teaches that, in one particularly advantageous embodiment of the invention, the carbon fiber assemblies have porous or permeable adhesive layers, preferably in the form of melt blown webs, on opposing surfaces of the carbon fiber sheet (col. 3 lines 47-53).  Broadway teaches in this embodiment of the invention, the adhesive layers can extend beyond at least one, preferably two, and more preferably three, of the peripheral edges of the carbon fiber sheet (col. 3 lines 47-53). 

Regarding claim 3, Broadway teaches that preferably the fibers of the tow(s) are spread out relative to one another to form a substantially planar sheet prior to applying the adhesive layer web to a surface thereof (col. 2 lines 58-61).


	Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789